Citation Nr: 1235669	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  06-16 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for status post left ACL cyst decompression and LTP chondroplasty (left knee disability).

2.  Entitlement to an initial compensable rating for chronic sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1993 to July 1993, March 2003 to September 2004, and May 2009 to June 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In January 2005, the RO granted service connection for a left knee disability and assigned a noncompensable evaluation effective September 11, 2004.  In March 2005, the RO increased the evaluation of the Veteran's left knee disability to 10 percent effective September 11, 2004.  The RO also granted service connection for chronic sinusitis and assigned a noncompensable evaluation effective September 11, 2004.

A Travel Board hearing was held in June 2012 with the Veteran in Montgomery, Alabama, before the undersigned, who was designated to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.



REMAND

The Board finds that additional development is warranted in order to fully and fairly adjudicate the Veteran's claims.

Left Knee

The Veteran was most recently afforded a VA examination for her left knee disability in June 2011.  In a July 2011 written statement, and during her June 2012 Board hearing, the Veteran alleged that the June 2011 VA examination was inadequate.  Specifically, she stated that the examiner did not obtain a history regarding her left knee condition and did not perform an MRI or x-ray.  She stated that the examination consisted of a single range of motion test.

The June 2011 VA examination report associated with the claims file does not contain a report from the Veteran regarding the history of her left knee condition.  There are no MRI or x-ray findings.  The report only includes physical examination findings, such as range of motion, repetitive motion, and stability.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, a new examination is necessary and should include a history obtained from the Veteran, as well as MRI or x-ray imaging of the Veteran's knee, in addition to the relevant physical findings.

Notably, in her July 2011 statement, the Veteran requested that any new examination be scheduled at the Southern Bone and Joint Specialists in Dothan, Alabama.  However, this appears to be a private facility, and therefore VA cannot provide an examination there.  However, if she chooses, the Veteran can obtain treatment with that private practice, or another of her choosing.  She may then submit any records documenting the current state of her left knee disability to support her claim.


Chronic Sinusitis

The Veteran was granted service connection and assigned a noncompensable rating for chronic sinusitis in the March 2005 rating decision.  In April 2005, she submitted a statement in which she said, "I am appealing your decision on the following service connected conditions: Chronic Sinusitis and the Status post left ACL cyst decompression and LTP chondroplasty."  This statement constitutes a notice of disagreement with the assigned rating of chronic sinusitis.  See 38 C.F.R. § 20.200, 20.201 (2011).

The filing of an NOD places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  Therefore, on remand, the Veteran should be issued a statement of the case for the issue of entitlement to an initial compensable rating for chronic sinusitis, and be given the opportunity to submit a substantive appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue a statement of the case addressing the issue of entitlement to an initial compensable rating for chronic sinusitis.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The RO/AMC should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless she perfects her appeal.

2.  The RO/AMC should schedule the Veteran for a VA examination by an examiner of sufficient expertise to determine the nature and extent of all impairments due to her service-connected left knee disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies, including x-ray and range of motion studies (measured in degrees), should be performed.

The examiner should describe in detail any current symptomatology associated with the Veteran's service-connected left knee disability including, but not limited to, any skeletomuscular or neurological manifestations.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint motion against varying resistance should be performed.  The extent of any pain, incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the additional functional impairment due to pain, incoordination, weakened movement, and excess fatigability should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible.

The examiner should also express an opinion concerning whether there would be additional functional limitations on repeated use or during flare-ups (if the Veteran describes flare-ups).  To the extent possible, the additional functional limitation on repeated use or during flare-ups should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible.

The examiner should indicate whether, and to what extent, the Veteran has any instability in the left knee.  

If any opinion cannot be expressed without resort to speculation, discuss why such is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of her claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter advising the Veteran of the time, date, and location of the scheduled examination must be included in the claims folder and must indicate that it was sent to her last known address of record.  If she fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.  

4.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action. 38 C.F.R. § 4.2 (2011).

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


